223 F.2d 925
AETNA INSURANCE COMPANY, a corporation, et al., Appellants,v.CHICAGO, ROCK ISLAND and PACIFIC RAILROAD COMPANY, acorporation, Appellee.
No. 5134.
United States Court of Appeals Tenth Circuit.
June 30, 1955.

Dismissing appeal, 127 F.Supp. 895.
Donald N. Clausen, Herbert W. Hirsh, Chicago Ill., Donald C. Little, and Frank L. Bates, Kansas City, Kan., on the brief, for appellants.
Milton V. Thompson, Chicago, Ill., Clayton M. Davis, and Mark L. Bennett, Topeka, Kan., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
The motion to dismiss the appeal herein is denied on authority of Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 96, 42 S.Ct. 35, 66 L.Ed. 144.